DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third spline is oriented at 45 degrees from the first spline must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,715,201 to Craig.
Craig discloses a lock having a locked condition and an unlocked condition comprising a barrel (10) with a circular internal bore (40) and a longitudinal axis, the bore having a first, a second (50 and 60) and a third longitudinal spline (62), with the first and second longitudinal splines being radially opposed and the third longitudinal spline oriented intermediately to the first and second splines; a substantially cylindrical plug (12) adapted to reside in the bore, the plug having a substantially rectangular bore (figures 2, 4 and 8 show the bore in longitudinal cross section), the bore having right and left side walls; the plug also having a first, a second, and a retaining transverse spring pocket (17), each spring pocket having a bottom wall, and a first, a second and a retaining transverse tumbler slot (48a-f), the spring pockets and tumbler slots located sequentially along the longitudinal axis with the tumbler slots extending through the bore and the spring pockets alternating between a right side and a left side of the bore (figures 2, 4 and 


Craig further discloses the depth of each of the tumbler slots is less than the diameter of each of the spring pockets (as shown in figure 3), as in claim 7, and the plug bore has stepped sidewalls (as shown by reference numeral 46) and the first and second keys each have stepped sidewalls adapted to fit in the plug bore (column 5, lines 32-46), as in claim 10, as well as the plug bore has a protrusion in each sidewall sidewalls (as shown by reference numeral 46) and the first and second keys have splines in each sidewall adapted to accommodate the protrusions column 5, lines 32-46), as in claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig, as applied above.
Craig discloses the claimed invention except for the distance between the centers of two sequential tumbler slots, as in claims 4-6, and the degrees of the slope between two adjacent lands of the key, as in claims 8-9.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the distance between the tumbler slots and the slope between the adjacent lands of the key, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, l 05 USPQ 233.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig, as applied above.
Craig discloses the invention substantially as claimed, where the lock has 6 tumblers.  However, Craig does not disclose 7 tumblers.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, where duplicating the components of a prior art device is a design consideration within the skill of the art.  It would th tumbler in order to increase the security of the cylinder lock.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig, as applied above, in view of U.S. Patent Number 4,075,879 to Christopher.
Craig discloses the invention substantially as claimed.  However, Craig does not disclose the third spline is oriented at 45 degrees from the first spline, and a fourth spline diametrically opposed to the third spline, with the fourth spline also having a front wall.  Christopher teaches of a lock having a locked condition and an unlocked condition comprising a barrel (22) with a circular internal bore (figure 1) and a longitudinal axis, the bore having a first (cd), a second (af) and a third longitudinal spline (de), with the first and second longitudinal splines being radially opposed and the third longitudinal spline oriented intermediately to the first and second splines; a substantially cylindrical plug (24) adapted to reside in the bore, the plug having a substantially rectangular bore (figures 6 and 8 show the bore in longitudinal cross section), the bore having right and left side walls; the plug also having a first, a second, and a retaining transverse spring pocket (72), each spring pocket having a bottom wall, and a first, a second and a retaining transverse tumbler slot (70, 72), the spring pockets and tumbler slots located sequentially along the longitudinal axis with the tumbler slots extending through the bore and the spring pockets alternating between a right side and a left side of the bore (figure 1); first, second (50-54) and retaining tumblers (55) slidably positioned in each respective tumbler slot, each tumbler having an internal opening (82) having a wall and an arm (80), each arm extending into a respective spring pocket (figure 7); a spring (84) mounted in each spring pocket between the bottom wall 
All of the component parts are known in Craig and Christopher.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the third spline 45 degrees from the first spline as taught by Christopher onto the barrel in Craig, since angular position of the spline is in no way dependent on overall functionality of the lock, and the position of the spline could be used in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to lock cylinders that are actuated by 2 or more keys:
U.S. Patent Application Publication Number 2008/0047310 to Yu; U.S. Patent Number 5,970,762 to Myers et al.; U.S. Patent Number 5,119,654 to Ceron et al.; U.S. Patent Number 4,976,123 to Ceron et al.; U.S. Patent Number 4,630,457 to Kincaid et al.; U.S. Patent Number 3,973,421 to Patriquin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
March 10, 2021